— Appeal by the People from an order of the Supreme Court, Queens County, dated March 17, 1980, which, upon defendant’s motion, dismissed the indictment for lack of a speedy trial. Order reversed, on the law, motion denied, indictment reinstated and matter remitted to Criminal Term for an immediate disposition. Criminal Term erred in not excluding the period from April 10, 1979 to September 27, 1979 from the computation of the six-month time period (see CPL 30.30, subd 4). If this period of time is excluded from the computation, it becomes apparent that the defendant’s motion pursuant to CPL 30.30 (subd 1) should have been denied. Additionally, we reject the court’s determination that defendant’s constitutional *544right to a speedy trial had been violated (see People v Taranovich, 37 NY2d 442). Titone, J. P., Lazer, Gulotta and Martuscello, JJ., concur.